366 U.S. 211 (1961)
BINKS MANUFACTURING CO.
v.
RANSBURG ELECTRO-COATING CORP.
No. 501.
Supreme Court of United States.
Argued May 3-4, 1961.
Decided May 8, 1961.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
W. Donald McSweeney and Charles F. Meroni argued the cause for petitioner. With them on the briefs were Otto R. Krause and John B. Robinson, Jr.
Elbert R. Gilliom argued the cause for respondent. With him on the briefs were James P. Hume and Harry T. Ice.
Solicitor General Cox, Assistant Attorney General Loevinger and Richard A. Solomon filed a brief for the United States, as amicus curiae.
PER CURIAM.
After hearing oral argument and fully examining the record, we conclude that the totality of circumstances as the record makes them manifest did not warrant bringing the case here. Accordingly, the writ is dismissed.